Citation Nr: 1024278	
Decision Date: 06/29/10    Archive Date: 07/08/10

DOCKET NO.  03-30 258	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
posttraumatic stress disorder (PTSD).  

2.  Entitlement to a rating in excess of 40 percent for 
herniated nucleus pulposus of the lumbar spine, status post 
hemilaminectomy and diskectomy.  

3.  Entitlement to special monthly compensation based on the 
need for the aid and attendance of another or being 
housebound.

4.  Entitlement to automobile and special adaptive equipment 
or for adaptive equipment only.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G. A. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from April 1983 to August 
1997.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by a Regional Office 
(RO) of the Department of Veterans Affairs (VA).  

The issues on appeal were originally before the Board in 
January 2009 when they were remanded for additional 
evidentiary development and/or to cure a procedural defect.  

Pursuant to Clemons v. Shinseki,  23 Vet. App. 1 (2009), the 
evidence raises the issue of entitlement to service 
connection for an acquired psychiatric disorder other than 
PTSD.  This matter is referred to the RO for action deemed 
appropriate.

The issue of whether new and material evidence has been 
received to reopen the claim of entitlement to service 
connection for PTSD and the issues of entitlement to special 
monthly compensation based on the need for the aid and 
attendance of another or being housebound and entitlement to 
automobile and special adaptive equipment or for adaptive 
equipment only are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will inform 
the Veteran if any further action is required on his part.  




FINDING OF FACT

The Veteran's service-connected herniated nucleus pulposus of 
the lumbar spine, status post hemilaminectomy and diskectomy 
is manifested by limitation of motion and pain, but not by 
ankylosis of the thoracolumbar spine or incapacitating 
episodes of intervertebral disc syndrome lasting six weeks in 
the past year necessitating bed rest prescribed by a 
physician. 


CONCLUSION OF LAW

The criteria for the assignment of a rating in excess of 40 
percent for service-connected herniated nucleus pulposus of 
the lumbar spine, status post hemilaminectomy and diskectomy, 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 4.7, 4.71a, Diagnostic 
Codes 5237, 5242, 5243 (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009).  The Board finds that the Veteran has been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an increased rating.  
The discussions in July 2004, September 2004 and March 2005 
VCAA letters have informed the Veteran of the information and 
evidence necessary to warrant entitlement to an increased 
rating for the service-connected back disability.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met 
with regard to the increased rating claim.  The Board finds 
that all notice required by VCAA and implementing regulations 
was furnished to the Veteran and that no useful purpose would 
be served by delaying appellate review to send out additional 
VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the Veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See Pelegrini 
v. Principi, 18 Vet. App. 112 (2004).  The Board finds, 
however, that any defect with respect to the timing of the 
VCAA notice in this case was harmless error for the reasons 
specified below.  Subsequent to the rating decision on 
appeal, the RO did provide notice to the Veteran regarding 
what information and evidence was needed to substantiate the 
increased rating back claim and the Veteran has had the 
chance to submit evidence in response to the VCAA letters.  
Under these circumstances, the Board finds that all 
notification and development action needed to render a fair 
decision on the increased rating claim for the back decided 
herein has been accomplished and that adjudication of the 
claim, without directing or accomplishing any additional 
notification and/or development action, poses no risk of 
prejudice to the Veteran.  See, e.g., Bernard v. Brown, 4 
Vet. App. 384, 394 (1993).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Those five 
elements include: (1) veteran status; (2) existence of a 
disability; (3) a connection between the veteran's service 
and the disability; (4) degree of disability; and (5) 
effective date of the disability.  The Court held that upon 
receipt of an application for a service-connection claim, 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate 
the elements of the claim as reasonably contemplated by the 
application.  See Dingess/Hartman, supra.

In the present appeal, the Veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claim in the VCAA letters and he was also 
provided with notice of the types of evidence necessary to 
establish an effective date or a disability evaluation for 
the increased rating back claim in the August 2006 VCAA 
letter.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

The Board also concludes VA's duty to assist has been 
satisfied.  The Veteran's VA medical records are in the file.  
The Veteran has at no time referenced outstanding records 
that he wanted VA to obtain or that he felt were relevant to 
the increased rating claim.  The duty to assist includes, 
when appropriate, the duty to conduct a thorough and 
contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).  In addition, where the 
evidence of record does not reflect the current state of the 
veteran's disability, a VA examination must be conducted.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 
3.327(a) (2009).

The RO provided the Veteran with an appropriate VA 
examination for the increased rating claim.  Physical 
examination was conducted in August 2006 and the 
symptomatology associated with the service-connected back 
disability was adequately reported for ratings purposes.  
There is no objective evidence indicating that there has been 
a material change in the severity of the service-connected 
back disability since the Veteran was last examined in August 
2006.  38 C.F.R. § 3.327(a).  Accordingly, the Board finds 
that VA's duty to assist with respect to obtaining VA 
examinations or opinions concerning the increased rating 
claim has been met.  38 C.F.R. § 3.159(c) (4).

With regard to the increased rating back claim, the Board 
finds that the requirements of 38 C.F.R. § 3.159(c)(4) have 
been met.  No additional pertinent evidence has been 
identified by the Veteran as relevant to the issue.  Under 
the circumstances of this particular case, no further action 
is necessary to assist the Veteran.


Criteria

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity resulting from a disability. Separate 
diagnostic codes identify the various disabilities.  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.

When there is a question as to which of two evaluations 
should be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C.F.R. § 4.59.

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990); 38 C.F.R. §§ 3.102, 4.3.

The degree of impairment resulting from a disability is a 
factual determination and generally the Board's primary focus 
in such cases is upon the current severity of the disability.  
Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994); Solomon v. 
Brown, 6 Vet. App. 396, 402 (1994).  However, the Court held 
that "staged" ratings are appropriate for an increased rating 
claim when the factual findings show distinct time periods 
where the service-connected disability exhibits symptoms that 
would warrant different ratings.  Hart v. Mansfield, 21 Vet. 
App. 505 (2007).

The Veteran's service-connected herniated nucleus pulposus of 
the lumbar spine, status post hemilaminectomy and diskectomy 
is evaluated as 40 percent disabling under Diagnostic Code 
5243.  This Diagnostic Code provides that a 40 percent 
evaluation is warranted for forward flexion of the 
thoracolumbar spine 30 degrees or less, or favorable 
ankylosis of the entire thoracolumbar spine.  Unfavorable 
ankylosis of the entire thoracolumbar spine warrants a 50 
percent rating.  Finally, unfavorable ankylosis of the entire 
spine warrants a 100 percent evaluation.  38 C.F.R. § 4.71a, 
Diagnostic Code 5243 for intervertebral disc syndrome.  

Intervertebral disc syndrome may also be evaluated under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever results in a higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.  38 C.F.R. § 4.71a, Note (6).  Under the latter 
criteria, a veteran with intervertebral disc syndrome who 
experiences incapacitating episodes having a total duration 
of at least 4 weeks but less than 6 weeks during the past 12 
months will receive a 40 percent evaluation, while a veteran 
who has such episodes with a total duration of at least 6 
weeks during the past 12 months will garner a 60 percent 
rating.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  In 
addition, the regulation defines an "incapacitating episode" 
under Diagnostic Code 5243 as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  38 C.F.R. § 4.71a, Diagnostic Code 5243, Note 
(1).

Analysis

The Veteran submitted his current increased rating claim in 
April 2005.  The Board finds that a rating in excess of 40 
percent is not warranted for the service-connected back 
disorder at any time during the appeal period based on the 
presence of ankylosis of the lumbar spine.  Ankylosis is 
defined as immobility and consolidation of a joint due to 
disease, injury, or surgical procedure.  See Lewis v. 
Derwinski, 3 Vet. App. 259 (1992).  

A review of the pertinent medical evidence demonstrates that 
the service-connected back disorder is not manifested by 
ankylosis of any kind nor is the symptomatology productive of 
the equivalent of ankylosis.  Physical examinations conducted 
during the appeal period document that the Veteran is able to 
move his spine somewhat and the pertinent medical records are 
completely silent as to a finding of any ankylosis of the 
spine.  

Private physical examination conducted in October 2003 
revealed that the range of motion of the low back was limited 
in all directions.  There was no indication that ankylosis 
was present.  

At the time of an August 2004 VA examination, physical 
examination revealed that the range of motion of the 
thoracolumbar spine was forward flexion from 0 to 90 degrees, 
extension from 0 to 30 degrees, lateral flexion from 0 to 30 
degrees and lateral rotation from 0 to 30 degrees.  

No other evidence which pertains to back symptomatology dated 
during the appeal period is of record.  The Veteran has not 
reported that his back disability is productive of immobility 
of the spine.  Furthermore, an increased rating is not 
warranted based on upon consideration of pain on use or 
during flares of back pain.  The provisions of 38 C.F.R. §§ 
4.40, 4.45 are not for consideration where the Veteran is in 
receipt of the highest rating based on limitation of motion 
and a higher rating requires ankylosis.  Johnston v. Brown, 
10 Vet. App. 80, 84-85 (1997).  Based on the above, the Board 
finds that a rating in excess of 40 percent is not warranted 
for the service-connected back disability based on the 
presence of ankylosis.  

The Board further finds that an increased rating in excess of 
40 percent is not warranted for the service-connected back 
disability upon application of the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes.  The only evidence of record pertinent to this 
Diagnostic Code is a statement included in the report of an 
August 2004 VA examination.  At the time of the August 2004 
VA examination, the Veteran reported that he had been ordered 
to bed rest five times in the preceding 12 months, each 
lasting approximately one week.  There is no other evidence 
of record indicating the Veteran was prescribed bed rest for 
his service-connected back disability.  The Veteran's self-
reported symptomatology falls below the threshold required 
for the grant of a 60 percent evaluation under Diagnostic 
Code 5243 based on incapacitating episodes.  A 60 percent 
evaluation under this rating criteria requires the presence 
of incapacitating episodes lasting at least 6 weeks during 
the past 12 months.  

The Board also has considered whether the Veteran is entitled 
to a greater level of compensation on an extra-schedular 
basis.  Ordinarily, the VA Schedule will apply unless there 
are exceptional or unusual factors which would render 
application of the schedule impractical.  See Fisher v. 
Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability 
rating is warranted based upon a finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization that would 
render impractical the application of the regular schedular 
standards.  See 38 C.F.R. § 3.321(b)(1).  An exceptional case 
is said to include such factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 
(1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-
step inquiry for determining whether a veteran is entitled to 
an extraschedular rating.  First, the Board must first 
determine whether the evidence presents such an exceptional 
disability picture that the available schedular evaluations 
for that service-connected disability are inadequate.  
Second, if the schedular evaluation does not contemplate the 
claimant's level of disability and symptomatology and is 
found inadequate, the Board must determine whether the 
claimant's disability picture exhibits other related factors 
such as those provided by the regulation as "governing 
norms."  Third, if the rating schedule is inadequate to 
evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then 
the case must be referred to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether, to accord justice, the veteran's 
disability picture requires the assignment of an 
extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture 
that the available schedular evaluation for the service-
connected back disability is inadequate.  A comparison 
between the level of severity and symptomatology of the 
Veteran's back disability with the established criteria found 
in the rating schedule for evaluation of back injuries shows 
that the rating criteria reasonably describe the Veteran's 
disability level and symptomatology.  The Veteran complains 
of pain and limitation of motion.  The pertinent Diagnostic 
Codes account for this symptomatology.  

The Board further observes that, even if the available 
schedular evaluation for the disability is inadequate (which 
it manifestly is not), the Veteran does not exhibit other 
related factors such as those provided by the regulation as 
"governing norms."  The record does not show that the Veteran 
has required frequent hospitalizations for his service-
connected back disability.  In fact there is no evidence of 
record indicating that the Veteran was ever hospitalized 
during the appeal period for back problems.  Additionally, 
there is not shown to be evidence of marked interference with 
employment due to the disability.  There is nothing in the 
record which suggests that the back disability markedly 
impacted his ability to perform his job.  The Veteran had 
been retired from employment for some time prior to 
submission of his increased rating claim.  Moreover, there is 
no evidence in the medical records of an exceptional or 
unusual clinical picture.  

In short, there is nothing in the record to indicate that the 
service-connected herniated nucleus pulposus of the lumbar 
spine, status post hemilaminectomy and diskectomy causes 
impairment with employment over and above that which is 
contemplated in the assigned schedular rating.  See Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) [noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired].  The Board therefore has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not 
warranted.


ORDER

Entitlement to a rating in excess of 40 percent for herniated 
nucleus pulposus of the lumbar spine, status post 
hemilaminectomy and diskectomy is not warranted.  The appeal 
is denied.  


REMAND

The Veteran has claimed entitlement to service connection for 
PTSD.  The claim was previously denied in October 2006 and 
the Veteran was informed of the decision the same month.  He 
did not appeal the denial so the October 2006 rating decision 
denying service connection for PTSD is final.  The same 
month, the Veteran submitted another claim of entitlement to 
service connection for PTSD.  The Veteran is attempting to 
reopen a claim which is subject to a prior final denial.  

The Board notes the Court issued a decision which held that, 
in the context of a claim to reopen, VCAA notice must include 
an explanation of 1) the evidence and information necessary 
to establish entitlement to the underlying claim for the 
benefit sought; and 2) what constitutes new and material 
evidence to reopen the claim as determined by the evidence of 
record at the time of the previous final denial.  See Kent v. 
Nicholson, 20 Vet. App. 1, (2006).  The Court further 
explained that a notice letter must describe what evidence 
would be necessary to substantiate the element or elements 
required to establish the underlying claim that were found 
insufficient in the previous denial.

The Veteran has not been provided with notification which 
satisfied Kent.  He has not been provided with notification 
of what constitutes new and material evidence to reopen his 
claim of entitlement to service connection for PTSD as 
determined by the evidence of record at the time of the 
original denial, and he has not been provided with notice of 
the evidence necessary to substantiate the element or 
elements required to substantiate the underlying claim that 
were found insufficient in the original denial.  The Veteran 
must be provided with this notification and given an 
opportunity to respond before the Board can proceed with the 
adjudication of the PTSD claim.  

In April 2007, the Veteran submitted a statement indicating 
that he had received treatment for PTSD from the "Transverse 
City VA clinic."  The Board's review of the claims file 
evidences only one record from this VA facility.  The Board 
finds that attempts should be made to obtain any further 
evidence from this facility to the extent possible.  
Additionally, the single record from the Transverse City VA 
clinic indicates that the Veteran was going to seek treatment 
from private health care providers from that point on.  It is 
not apparent if the Veteran is being treated by private 
health care providers.  The Board finds that attempts must be 
made to obtain this evidence.  

In its January 2009 remand, the Board directed, in part, that 
the Veteran be scheduled for a VA examination to determine 
his eligibility for automobile and adaptive equipment or for 
adaptive equipment only.  Two attempts were made to schedule 
the Veteran for an appropriate examination without success.  
A document dated in 2009 reveals that the Veteran was 
contacted in March 2009 to see if he would appear for a VA 
examination.  At that time, the Veteran reported that he was 
moving out of state and did not have an updated address to 
provide VA.  The Veteran reported that he would call VA with 
his new address.  An examination was to be scheduled after 
the Veteran contacted VA with his new contact information.  
In July 2009, it was noted that the Veteran had not called to 
update his address so that the examination could be 
rescheduled.  An attempt was made to reach the Veteran by 
telephone but the number on file had been disconnected.  

To date, the Veteran has not contacted VA with a new address.  
Significantly, a review of the claims file reveals that 
documents sent to the Veteran's address in September 2009 
were not returned as undeliverable and this is the address 
the Veteran has used for the majority of the appeal period.  
Thus it appears that the Veteran might still be receiving 
mail at his old address.  The Board finds another attempt 
should be made to determine the Veteran's current address so 
he can be scheduled for an appropriate VA examination as 
directed by the Board in its January 2009 remand instruction.  
In the case of Stegall v. West, 11 Vet. App. 268 (1998), the 
Court held that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand.  It was further held that where 
the remand orders of the Board are not complied with, the 
Board errs in failing to insure compliance.  The Court also 
noted that its holdings in that case are precedent to be 
followed in all cases presently in remand status.  Id.  

The Board finds that the claim of entitlement to special 
monthly compensation in inextricably intertwined with the 
service connection PTSD claim and must also be remanded.  

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and determine his 
current address, if possible.  Request 
the assistance of his representative, if 
necessary.  Obtain the names and 
addresses of all medical care providers 
who treated the Veteran for PTSD.  After 
securing any necessary releases, obtain 
any records identified by the Veteran 
which have not already been associated 
with the claims file to the extent 
possible.  Regardless of the Veteran's 
response, obtain all outstanding VA 
treatment records.  The Board is 
particularly interested in obtaining the 
records of PTSD treatment from the VA 
medical facility located in Transverse 
City.  

2.  Send the Veteran notification for his 
PTSD claim which complies with the 
holding in Kent v. Nicholson.  The notice 
should specifically inform the Veteran 
why the claim of entitlement to service 
connection for PTSD was previously denied 
and what constitutes new and material 
evidence for the purpose of reopening the 
claim.

3.  Schedule the Veteran for a VA 
examination by an appropriately qualified 
health care professional to determine if 
the Veteran qualifies for an automobile 
and adaptive equipment or adaptive 
equipment only and/or special monthly 
compensation based on the need for aid 
and attendance of another or being 
housebound based on service-connected 
disabilities.

The examiner should indicate if the 
Veteran has the following, due to 
service-connected disability or 
disabilities:

(a) the loss, or loss of use, of both 
lower extremities, such as to preclude 
locomotion (defined as the necessity for 
regular and constant use of a wheelchair, 
braces, crutches or canes as a normal 
mode of locomotion although occasional 
locomotion by other methods may be 
possible) without the aid of braces, 
crutches, canes, or a wheelchair; (b) 
blindness in both eyes, having only light 
perception, plus the anatomical loss or 
loss of use of one lower extremity; (c) 
the loss or loss of use of one lower 
extremity, together with residuals of 
organic disease or injury or with loss of 
use of one upper extremity, which so 
affect the functions of balance or 
propulsion as to preclude locomotion 
without the aid of braces, crutches, 
canes or a wheelchair.

In addition, the examiner should 
determine if the Veteran has the 
following, due to service-connected 
disability or disabilities:

(a) blindness in both eyes with 5/200 
visual acuity or less; (b) the anatomical 
loss or loss of use of both hands.

The examiner should note that loss of use 
of a hand or a foot will be held to exist 
when no effective function remains other 
than that which would be equally well 
served by an amputation stump at the site 
of election below elbow or knee with use 
of a suitable prosthetic appliance.  The 
examiner should also note whether the 
actual remaining function of the hand or 
foot, whether the acts of grasping, 
manipulation, etc., in the case of the 
hand, or of balance and propulsion, etc., 
in the case of the foot, could be 
accomplished equally well by an 
amputation stump with prosthesis.

Finally, the examiner should provide an 
opinion as to whether it is at least as 
likely as not that the Veteran requires 
the aid and attendance of another solely 
due to his service-connected 
disabilities.  The examiner must be 
provided with a list of the Veteran's 
current service-connected disabilities 
and must be informed that the opinion 
relating to whether the Veteran requires 
the aid and attendance of another is to 
be based solely on the symptomatology 
generated by these service-connected 
disabilities.  
The claims file must be made available to 
the examiner, and the examiner should 
indicate in his/her report whether or not 
the relevant evidence in the claims file 
was reviewed.  Any indicated tests, 
including x-rays if indicated, should be 
accomplished.  The examiner must include 
a complete rationale for all conclusions 
reached.

4.  After completing any additional 
development deemed necessary, 
readjudicate the claims.  If any benefit 
requested on appeal is not fully granted, 
the Veteran and his representative should 
be furnished a Supplemental Statement of 
the Case, which addresses all of the 
evidence obtained after the issuance the 
last supplemental statement of the case 
or statement of the case as the situation 
may require, and provided an opportunity 
to respond.  The case should then be 
returned to the Board for further 
appellate consideration, if in order.  By 
this remand, the Board intimates no 
opinion as to any final outcome 
warranted.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).

______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


